Citation Nr: 1739063	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO. 13-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for diabetes mellitus (DM), to include as due to in-service exposure to herbicides.

2. Entitlement to service connection for hypertension (HTN), to include as due to in-service exposure to herbicides or to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served in the Air force on active duty from September 1963 to October 1967, including service in Thailand.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").


FINDINGS OF FACT

1. The credible evidence of record establishes that the Veteran served as an Administrative Specialist while stationed in Thailand during the Vietnam War.

2. The Veteran's DM was not shown in service or until many years thereafter; the preponderance of the evidence fails to establish that it is etiologically related to service, including in-service exposure to herbicides.

3. The Veteran's HTN was not shown in service or until many years thereafter; the preponderance of the evidence fails to establish that it is etiologically related to service, including in-service exposure to herbicides, or to a service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for DM have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).
2. The criteria for entitlement to service connection for HTN, on a direct basis and as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In March 2011, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran, including for claims based on exposure to herbicides and chronic disease claims. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and post-service treatment records, including private treatment records, have been secured. The Veteran was not afforded a VA examination in connection with this appeal. Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  For the reasons elaborated below, the Board finds that VA is not bound to afford the Veteran a VA examination. Accordingly, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4) (2016).

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection for certain chronic diseases, including DM and HTN, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309. In cases of chronic diseases, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. The diseases are associated with herbicide exposure for purposes of the presumption include DM, type II. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309. For the presumption to apply, DM, type II, must become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). A rating of 10 percent corresponds to DM manageable by restricted diet only. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

There are no regulatory or statutory presumptions regarding herbicide exposure in Thailand. However, VA extends special consideration to allegations of herbicide exposure on a factual basis to veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era - specifically, the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. The duties that are considered to have placed veterans on or near the perimeter include security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to have served near the air base perimeter as evidenced by their military occupational specialty (MOS), daily work duties, performance evaluations, and other credible evidence. M21-1, Part IV, Subpart ii, 1.H.5.a, b.

The Board notes that the VA Adjudication Procedures Manual M21-1 is not binding upon the Board. The Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, but not by Department manuals, circulars, or similar administrative issues." 38 C.F.R. § 19.5; see also 38 U.S.C.A. § 7104 (c). However, this does not prevent the manual, and the measurements contained therein, from serving as a benchmark whether or not the presumption of exposure to herbicide applies.
In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his diagnosed DM is caused by, or related to, his service, including exposure to herbicides while serving in Thailand. Further, the Veteran contends that his diagnosed HTN is caused by or related to his DM. See January 2011 VA Form 21-526, Veteran's Application for Compensation and/or Pension.

According to his STRs, the Veteran underwent an enlistment examination in July 1963. See July 1963 Report of Medical Examination. A clinical evaluation revealed a normal vascular system and a normal endocrine system. The Veteran denied having a history of high blood pressure. Id.; see also September 1963 Report of Medical History.

In July 1967, the Veteran received orders to transfer duty stations from Thailand to the United States. See July 1967 Permanent Change of Station Order. In the order, the Veteran was directed to report to Don Muang Airport, Thailand.

Subsequently, the Veteran underwent a separation examination. See August 1967 Report of Medical Examination. According to the examiner, the Veteran's vascular system and endocrine system were normal. High blood pressure was also not noted.

In 2006, the Veteran was diagnosed with and treated for DM and HTN. See February 2006 private progress note; April 2014 Compensation and Pension Examination. The Veteran continued to receive treatment through March 2011. See March 2011 private chart summary.

A VA memorandum was issued in September 2009 finding that the Veteran's claimed in-service exposure to herbicides could not be verified. See September 2009 VA memorandum. According to the memorandum, military personnel records indicated that the Veteran served at the Udorn Airbase in Thailand as an Administrative Specialist. Id.; see also March 2011 Statement in Support of Claim; June 2014 Statement in Support of Claim.

The Veteran filed a Notice of Disagreement (NOD) in October 2011 stating that he and other lower enlisted personnel of any military occupational specialty (MOS) were required to perform guard duty on the perimeter of the base in Thailand. See October 2011 NOD. In addition, the Veteran stated that he was exposed to Agent Orange (AO) because his barracks was less than 100 yards from the perimeter and because he entered and exited the perimeter several times a day. Id.; see also June 2013 VA Form 9.

In April 2014, the Veteran underwent a VA examination to evaluate an unrelated claimed condition. In his report, the examiner diagnosed the Veteran with diabetic peripheral neuropathy.

At the outset, the Board notes that the Veteran's STRs are silent with respect to a diagnosis of DM. Further, there is no competent and credible evidence of record of a diagnosis or complaints of DM within the year following the Veteran's discharge from active service. Therefore, service connection for DM cannot be presumed under 38 C.F.R. § 3.307. In addition, the Board notes that the record does not reflect that the Veteran's duties placed him on or near the perimeters of Thailand military bases during the Vietnam era for purposes of 38 C.F.R. § 3.309(e). The Board recognizes that the Veteran served in the Air Force and was stationed at Udorn Airbase in Thailand during the Vietnam War. However, according to military personnel records, the Veteran's assigned MOS during his service in Thailand was that of an Administrative Specialist. The record also does not include evidence of daily work duties, performance evaluation reports, or other credible evidence of duties near the base perimeter. The Board acknowledges the Veteran's credible statements of having performed duties in the base perimeter and having stayed in a nearby barracks. However, the Veteran's duties do not constitute the type of duties encompassing regular and frequent proximity to the base perimeter required to meet the presumption of herbicide exposure. Therefore, exposure to herbicides cannot be presumed under 38 C.F.R. § 3.309(e). As such, the Veteran's claim for DM must also meet the criteria for general service connection claims. 38 C.F.R. § 3.303.

Further, the Board notes that Veteran's STRs are silent with respect to a diagnosis of HTN. There is also no competent and credible evidence of record of a diagnosis or complaints of HTN within the year following the Veteran's discharge from active service. Therefore, service connection for HTN cannot be presumed under 38 C.F.R. § 3.307, and the Veteran's claim must meet the criteria for general service connection claims or the criteria for secondary service connection, as specifically contended by the Veteran. 38 C.F.R. §§ 3.303, 3.310.

Upon review of the record, the Board finds, first, that there is no competent and credible evidence of record establishing a nexus between the Veteran's DM and his service, including exposure to herbicides. The Board recognizes the Veteran's diagnosis of DM, which was confirmed by the unrelated April 2014 VA examination. There is no evidence to doubt the examiner's credibility. The Board also acknowledges the Veteran's contention that he was exposed to herbicides that caused or relate to his diagnosed DM. However, assuming arguendo that the Veteran was exposed to herbicides in service, the Veteran, as a lay person, is not competent to offer a medical opinion relating to the etiology of his DM. See Layno v. Brown, 6 Vet. App. at 469. The Board notes that the Veteran has not been afforded a VA examination to determine the etiology of his DM. After careful review, the Board finds that VA is not bound to afford the Veteran a VA examination. While the Veteran has a competent and credible diagnosis of DM, there is no competent indication of a link between his DM and his service, whether to herbicides or other in-service event or injury. As stated above, the Veteran is not competent to determine the etiology of his DM. Accordingly, a VA examination in relation to his service connection claim for DM is not required. See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). With no competent evidence of a nexus in the record, the Board finds that service connection for the Veteran's DM is unwarranted. 38 C.F.R. § 3.303. 

In so finding, the claim of service connection for HTN on a secondary basis is rendered moot as a matter of law. 38 C.F.R. § 3.310. Regardless, the Board must also consider the Veteran's service connection claim for HTN under general direct service connection regulations. See 38 C.F.R. § 3.303. In this regard, the Board finds that there is no competent and credible evidence of record establishing a nexus between the Veteran's HTN and his service, including in-service exposure to herbicides. The Board recognizes the Veteran's diagnosis and continued treatment for HTN. However, as stated above, the Veteran is not competent to determine the etiology of his HTN. See Layno v. Brown, 6 Vet. App. at 469. The record does not reflect competent and credible evidence bearing on the etiology of his HTN. Moreover, the record does not reflect a competent indication of a link between the Veteran's HTN and his service, including in-service exposure to herbicides. Accordingly, a VA examination is not required. See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). Therefore, with no competent evidence of a nexus in the record, the Board finds that service connection for the Veteran's HTN is unwarranted. 38 C.F.R. § 3.303.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not helpful to the Veteran. 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for DM, to include as due to in-service exposure to herbicides, is denied.

Entitlement to service connection for HTN, to include as due to in-service exposure to herbicides or to a service-connected disability, is denied.




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


